Citation Nr: 0829717	
Decision Date: 09/02/08    Archive Date: 09/10/08

DOCKET NO.  06-04 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 50 percent, 
prior to February 11, 2008.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant, Appellant's Wife


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1947 to July 
1948, from May 150 to March 1954, and from December 1954 to 
July 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

The Board notes that the veteran's original claim was 
previously remanded to the RO via the Appeals Management 
Center (AMC) for further development per a Board decision 
dated October 2007.  At that time, the issue was a rating in 
excess of 50 percent.  While the case was in development, a 
100 percent schedular rating was assigned by the RO effective 
February 11, 2008.  That represents a complete grant of 
benefits as to that issue.  As such, the issue has been 
recharacterized as set forth on the title page.


FINDING OF FACT

Prior to February 11, 2008, the veteran's depression is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to symptoms. 


CONCLUSION OF LAW

With resolution of reasonable doubt in appellant's favor, the 
criteria for a rating of 70 percent, but no more, for 
depression have been met for prior to February 11, 2008.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.126, 4.130, Diagnostic Code 9434 
(2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the veteran in October 2007 of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and notice of what part the VA will 
attempt to obtain.  VA has fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examination.  VA informed the claimant of the 
need to submit all pertinent evidence in their possession, 
and provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claim was readjudicated.  The claimant 
was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.


Analysis

By a rating decision dated January 2005, the RO granted 
service connection for depression and assigned a 30 percent 
rating, effective March 25, 2004.  The veteran appealed, 
contending that his depression warranted a higher rating.  By 
an October 2006 supplemental statement of the case, the RO 
granted an increased rating to 50 percent for depression, 
effective March 25, 2004.  The veteran chose to continue his 
appeal.  By a March 2008 rating decision, the RO granted the 
veteran a 100 percent rating for depression, effective 
February 11, 2008.  

The veteran submitted a letter from J.I.O., M.D., dated 
January 2003, regarding a neurologic consultation.  The 
veteran reported having a stroke, and having difficulties 
with speech after his strokes.  Neurological examination 
showed that the veteran was fairly well oriented, with 
evidence of moderate anomic aphasia.  Short term memory 
recall was fairly good.  The doctor opined that the veteran's 
problems were related to his strokes.  

A February 2003 report from J.I.O., M.D., noted that the 
veteran had multi-vascular dementia based on a bifrontal 
cardiovascular accident.  A November 2003 letter from M.T.F., 
M.D., noted that the veteran had progressive cognitive 
decline, mostly in terms of memory.  The doctor noted that 
his depression had improved.

The veteran was afforded a VA examination in September 2004.  
The veteran stated he'd been chronically depressed for the 
past 2 years.  He reported occasional nightmares, and his 
wife reported that the veteran frequently checked locks in 
the house, about five or six times a day.  The veteran 
reported he was comfortable in large groups such as church 
and restaurants.  Mental status examination indicated that 
the veteran was alert and cooperative, but speech was 
subdued.  Short term memory was poor, mood was depressed and 
affect was blunted and hesitant.  The veteran denied suicidal 
or homicidal ideation, as well as denied auditory 
hallucinations.  Judgment and insight were poor.  The 
examiner provided a diagnosis of depression due to a general 
medical condition, rule out traits of PTSD.  A Global 
Assessment of Functioning (GAF) score of 40 was provided. 

The veteran was afforded a second VA examination in May 2006.  
The veteran complained of problems with worrying, poor sleep 
and feelings of sadness.  He stated that most days he had a 
low mood, feelings of sadness, episodes of crying, increased 
anxiety, poor motivation, decreased appetite, and difficulty 
falling and staying asleep.  Mental status examination 
revealed slow speech that was otherwise clear and goal 
directed.  Psychomotor functions were normal.  The veteran 
was oriented to time, person, and place.  Cognitive functions 
were within the normal range.  The veteran had a more 
difficult time with short term memory loss rather than long 
term memory loss.  However, the examiner noted that the 
veteran's memory dysfunction was due to vascular dementia.  
Mood was very low and sad, and affect was flat.  The veteran 
denied hallucinations, delusional thinking, and suicidal or 
homicidal ideation.  Judgment and insight were very good.  
The examiner noted that the veteran endorsed a full range of 
depressive symptoms, which the examiner stated were in the 
severe range for depression.  A diagnosis of severe, 
recurrent major depressive disorder was provided.  A GAF 
score of 40 was provided. 

A January 2006 letter from J.S., R.N., noted a follow-up for 
memory loss.  The veteran's wife reported that the veteran's 
memory loss was getting worse and that she was concerned 
about him being alone in the house, locking himself out, or 
leaving something on the stove.  The nurse noted that the 
veteran's memory loss was likely multifactoral, stemming from 
vascular dementia, and/or Alzheimer's type dementia, as well 
as a significant degree of depression.

A May 2007 letter from C.K., D.O., noted that the veteran had 
psychiatric problems, including confused speech, inability to 
understand orders given periodically, and memory for time and 
place were deficient.  The veteran was noted to be able to 
feed, dress, and wash himself at times, but at other times 
required assistance.  He became irritable quickly and had 
poor judgment.

The veteran was afforded a hearing before the undersigned 
Veterans Law Judge in August 2007.  During the hearing the 
veteran's wife testified that the veteran's depression had 
worsened.  She stated he stared out the window, wrote down 
neighbor's license plates, could not carry out a 
conversation, and could no longer go out to restaurants.

The veteran was afforded another VA examination on February 
11, 2008.  The examiner noted that the veteran had numerous 
severe symptoms including flattened affect, near continuous 
depression affecting his ability to function independently 
and effectively, passive suicidal ideation, severe 
disturbance of motivations, severe difficulty  in 
establishing and maintaining effective work and social 
relationships, neglect of personal appearance and hygiene and 
extreme difficulty in adapting to stressful circumstances.  
The examiner provided a diagnosis of major depressive 
disorder and assigned a GAF score of 35.  The 100 percent 
rating was subsequently assigned effective the date of this 
examination.

The present appeal involves the veteran's claim that the 
severity of his service-connected depression warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  See also, 
Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.  

When evaluating a mental disorder, the VA must consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the claimant's capacity for 
adjustment during periods of remission.  VA shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a).  When 
evaluating the level of disability from a mental disorder, 
the VA will consider the extent of social impairment, but 
shall not assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).  

Under 38 C.F.R. § 4.130, Diagnostic Code 9434, depression is 
rated under the General Rating Formula for Mental Disorders.  
A 100 percent evaluation is warranted for total occupational 
and social impairment, due to symptoms such as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting himself or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  
A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood, 
due to symptoms such as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired  abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The veteran's depression is currently rated as 50 percent 
disabling, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9434 from March 25, 2004 to February 10, 2008.  As noted 
above, a 100 percent rating for depression has been assigned 
for the veteran's depression under Diagnostic Code 9434, 
effective February 11, 2008.  As noted above, the veteran is 
receiving the maximum compensation from February 11, 2008, 
forward, those matters are not for consideration herein.  The 
Board will discuss whether the veteran is entitled to a 
schedular rating in excess of 50 percent for depression for 
the period prior to February 11, 2008.

For the pertinent period the medical evidence of record shows 
that the veteran's depression was characterized primarily by 
difficulty with short term memory loss, difficulty sleeping, 
occasional nightmares, anxiety, subdued or slow speech, 
feelings of sadness, low mood, and blunted or flattened 
affect.  The veteran's wife also reported that the veteran 
checked locks in the house five to six times a day.  
Additionally, a May 2007 letter indicated that the veteran 
had an inability to understand orders given periodically, and 
occasionally required assistance in dressing, feeding, and 
washing himself.  

Repeated examinations over the course of the appellate period 
at issue revealed no evidence of suicidal ideation, 
obessional rituals with interfere with routine activities, 
speech intermittently illogical, obscure or irrelevant, near-
continuous panic, or impaired impulse control.    

The GAF scores assigned in September 2004 (40) and May 2004 
(40), alone do not provide a basis for the assignment of a 
higher disability rating for depression.  According to the 
Fourth Edition of American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), a GAF score is a scale reflecting psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illnesses.  The GAF score and the 
interpretation of the score are important considerations in 
rating a psychiatric disability.  See, e.g., Richard v. 
Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  The GAF score assigned in a case, like 
an examiner's assessment of the severity of a condition, is 
not dispositive of the percentage rating issue; rather, it 
must be considered in light of the actual symptoms of a 
psychiatric disorder (which provide the primary basis for the 
rating assigned).  See 38 C.F.R. § 4.126(a).

GAF scores between 31 and 40 are indicative of some 
impairment in reality testing or communication (e.g., speech 
at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).

The GAF score of 40 assigned to the veteran, along with the 
reported symptoms, suggests the level of impairment that is 
contemplated by a higher rating of 70 percent rating.  The 
Board again notes that the veteran, collectively, has 
manifested symptoms typically considered indicative of the 
level of impairment to warrant a 70 percent rating for the 
period prior to February 11, 2008, to include:  impairment of 
memory; blunted or flat affect; very depressed mood; chronic 
difficulty sleeping; anxiety; inability to understand orders; 
and subdued or slow speech.  Additionally, the May 2007 
letter indicated that the veteran required occasional 
assistance in feeding, dressing, and washing himself.  As 
documented above, the medical evidence reveals symptoms that 
reflect a level of impairment consistent with the higher 70 
percent rating.  Therefore, the criteria for the next higher 
70 percent rating have been met for the period prior to 
February 11, 2008.  38 C.F.R. § 4.7.

However, as stated above, prior to February 11, 2008, there 
is no evidence of gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
himself or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); memory loss for names of close relatives, 
own occupation, or own name.  Therefore, the criteria for the 
next higher 100 percent rating have not been met.

In the Board's opinion, the evidence supportive of this claim 
is at least in equipoise with that against the claim.  
Accordingly, a rating of 70 percent for the veteran's 
depression is warranted prior to February 10, 2008.



	(CONTINUED ON NEXT PAGE)






ORDER

An initial rating of 70 percent, but no more, is warranted 
for depression prior to February 11, 2008, the claim is 
granted to this extent subject to the law and regulations 
governing the award of the monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


